 Case 6:20-cv-00092-PGB-EJK Document 2 Filed 01/21/20 Page 1 of 1 PageID 30




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


MICHAEL WAYNE FLINT,

                     Plaintiff,

v.                                                        Case No: 6:20-cv-92-Orl-40EJK

UNIVERSITY OF CENTRAL FLORIDA,

                     Defendant.
                                           /

                                          ORDER

       This case is before the Court upon review of the file. It is ORDERED that Plaintiff

pay the filing fee or file an Affidavit of Indigency or other application to proceed in forma

pauperis within twenty-one (21) days from the date of this Order. Failure to comply with

this Order will result in dismissal of the case without further notice.

       DONE AND ORDERED in Orlando, Florida on January 21, 2020.




Copies furnished to:
Unrepresented Parties
